Citation Nr: 0401329	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1956 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of April 2002 
which denied service connection for diabetes mellitus.


FINDINGS OF FACT

During his active duty in the Navy, the veteran did not serve 
within Vietnam (rather, he had service in deep-water vessels 
offshore of Vietnam), and he was not exposed to Agent Orange 
in service.  His current diabetes mellitus began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for diabetes mellitus.  
The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Relevant records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be presumed if 
they are manifest to a compensable degree within specified 
periods, including diabetes mellitus any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For 
the purpose of this Agent Orange presumption of service 
connection, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran had active service in the Navy from January 1956 
to October 1975, at which point he retired.  

Service medical records do not show diabetes mellitus in 
service, and urinalyses were negative for sugar, including on 
the separation examination in October 1975.  Letters and 
treatment records from V. B. Tolley, M.D., show that the 
veteran was treated for type II diabetes mellitus beginning 
in November 1988.  In his statements in support of his VA 
claim, the veteran acknowledges that diabetes was not found 
until 1988.  The evidence shows diabetes was not present 
during service or for many years later, and there is no basis 
for direct service connection for the condition.  

The veteran's primary contention is that his diabetes 
mellitus should be service connected under the lifetime Agent 
Orange presumption based on Vietnam service.  At an RO 
hearing in July 2003, and in various written statements, he 
contended that he should be presumed to have been exposed to 
Agent Orange by virtue of his service aboard ships in the 
territorial waters off Vietnam.  He asserts that any Agent 
Orange sprayed in Vietnam could have drifted offshore to his 
ship.  At his hearing, he clarified that he never went ashore 
in Vietnam, but rather was on ships off the coast of the 
country.

Information from the National Personnel Records Center (NPRC) 
shows that on multiple occasions from 1966 to 1971, the 
veteran was credited with Vietnam service.  Service personnel 
records show that for this period he was assigned to various 
ships including the USS McKean (a destroyer), USS Kennebec 
(an oiler), and USS Manatee (an oiler).  The veteran was 
earlier assigned to another ship, the USS Mispillion (an 
oiler), and he says that vessel also served in Vietnam 
waters.  Documents submitted by the veteran, as well as 
information in the Dictionary of American Naval Fighting 
Ships, show that at various times these ships served in the 
Gulf of Tonkin or elsewhere in the waters off Vietnam in the 
western Pacific.

In a precedent opinion, the VA General Counsel determined 
that for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97.  In the opinion, it was noted that the general 
definition of the Vietnam era in section 101(29) was meant to 
acknowledge the period during which United States personnel 
accompanied Vietnamese troops on combat missions within 
Vietnam.  The opinion contrasted this with the references to 
service "in the Republic of Vietnam" in 38 U.S.C.A. §  
1116, which were included for a specific purpose relating to 
the use of herbicide agents in Vietnam.  The opinion went on 
to note the provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited 
above.  

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange 
diseases including diabetes.  See comments section in Federal 
Register announcement of final rule adding diabetes to the 
list of Agent Orange presumptive diseases, 66 Fed.Reg. 23166 
(May 8, 2001). 

The evidence does not show that any of the veteran's service 
involved actual visits within the country of Vietnam.  
Rather, he served in deep-water ships off the coast of 
Vietnam, and thus the cited legal authority on presumptive 
service connection for Agent Orange diseases, including 
diabetes, does not apply to his case.   Furthermore, there is 
no credible evidence that he was actually exposed to Agent 
Orange while offshore.  Consequently, service connection may 
not be granted under the Agent Orange provisions of the law.

The weight of the evidence establishes that the veteran's 
current diabetes mellitus began many years after service and 
was not caused by any incident of service.
The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



